Citation Nr: 1711649	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cervical degenerative disc disease/residuals of neck injury.

2.  Entitlement to service connection for chronic right shoulder strain.

3.  Entitlement to service connection for chronic left shoulder strain.

4.  Entitlement to service connection for left knee degenerative joint disease.

5.  Entitlement to service connection for hypertensive vascular disease claimed as hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Board reopened a previously denied claim of service connection for a neck disability and denied service connection for tinnitus.  At that time, the Board remanded the remaining claims on appeal for additional development.

The decision below addresses the issues of service connection for neck, right shoulder, left shoulder and left knee disabilities.  The issue of service connection for hypertension is addressed in the remand section following the decision and is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's cervical spine degenerative disc disease, bilateral shoulder strain and degenerative arthritis, and left knee degenerative joint disease are related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine degenerative disc disease have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for right shoulder strain and degenerative arthritis have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for left shoulder strain and degenerative arthritis have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for a current cervical spine, shoulder, and left knee disorder; all of which he avers began during active duty service.  He recalls receiving prolonged care for neck, bilateral shoulder and left knee injuries while playing sports during service in Germany.  See June 2010 Form 9.

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Facts and Analysis

Service treatment records confirm that while on active duty the Veteran injured his neck, right shoulder, and left knee while playing sports; and was treated for cervical spine/neck pain, right shoulder pain, and left knee pain throughout service.  See, e.g., service treatment record dated May 20, 1980, which specifically advises of recurring neck pain due to cervical strain at C6-7; and the legion of service records documenting Profiles and treatment for neck, left shoulder, and knee complaints.  The Veteran also sprained his left shoulder in a motor vehicle accident, for which he was treated and placed on Profile.  See July 31, 1989 service treatment record.

Medical records dating from 2008 show treatment for cervical spine (degenerative disc disease involving C6/C7 level associated with marked bilateral foraminal encroachment), bilateral shoulder, and left knee pain.  A medical opinion was obtained in July 2015 pursuant to the Board's remand.  On review of the record, a VA examiner (orthopedic surgeon) asserted that the Veteran's present cervical spine, bilateral shoulder, and left knee disorders "are related to and the result of his military service."  This opinion, which was provided by a medical expert and is entirely consistent with the medical evidence of record, is compelling; and is highly probative evidence in support of the claims.  

The Veteran was afterwards accorded a VA shoulders and knee examination in March 2016, which returned diagnoses of bilateral shoulder strain and degenerative arthritis, and left knee degenerative joint disease.  According to the examiner (a nurse practitioner), the Veteran's cervical spine [not examined], shoulder, and left knee disorders are not related to service because there is no post-service diagnosis before 2008; however, the Board accords this opinion little probative weight since it focused, to the exclusion of the positive evidence, on the lapse in time before post-service diagnosis.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (providing, essentially, that an examination was inadequate where the examiner relied on the absence of medical records to provide a negative opinion).  

The weight of the evidence thus favors the claim.  As to the nexus element, an orthopedic surgeon with particular expertise in this area linked the current problems to the service injuries.  Therefore, service connection for cervical degenerative disc disease/residuals of neck injury, bilateral shoulder strain and degenerative arthritis, and left knee degenerative joint disease is warranted.


ORDER

Service connection for cervical degenerative disc disease/residuals of neck injury is granted.

Service connection for right shoulder strain and degenerative arthritis is granted.

Service connection for left shoulder strain and degenerative arthritis is granted.

Service connection for left knee degenerative joint disease is granted.


REMAND

With regard to the claim for service connection for hypertension, in March 2016 the Veteran was accorded a VA examination pursuant to the Board's remand, which returned a diagnosis of hypertension.  In the ensuing opinion the examiner, a nurse practitioner, noted that the Veteran had had elevated pressure and chest pain during service, and then stated that the Veteran was not diagnosed with hypertension during service.  Unfortunately, the examiner provided no rationale for her conclusion that the Veteran's presently diagnosed hypertension did not begin during service or is not otherwise related to service.  Service connection may still be granted for a disability that is first diagnosed after service.  See 38 C.F.R. § 3.303(d).  Remand for re-review of this matter and a new medical opinion is accordingly warranted.

Accordingly, this issue is REMANDED for the following actions:

1.  Send the claims file for review and a VA opinion by an Internal Medicine physician regarding the claim of service connection hypertension.  Service treatment records must be carefully reviewed by the examiner.  The examiner must then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension 

a. was manifest/began during service; or 

b. was manifest in the year after service; or

c. is otherwise related to service.

In formulating the requested opinion, the examiner must comment on the Veteran's blood pressure readings during service, including, among others, blood pressure readings of 152/90 in November 1982; 146/80 in February 1985; 158/98 and 138/88 in March 1989; 142/78 in July 1989; 140/70 in August 1989; and 138/82 in November 1989.  The examiner must also comment on the March 20, 1989 entry "has high B.P.;" the March 1989 "5-day Blood Pressure Series for Hypertension Work-up;" and the chest pain and nose bleeds during service.

A complete rationale or explanation should be provided for any opinion reached.

2.  Finally, readjudicate the claim remaining on appeal.  If the claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


